~ Case 4:12-cr-00600 Document.849 Filed on 02/18/20 in TXSD Page 41 of 54

Case No’. 4:12-CR-00600-01

, Unk
IN THE UNITED STATES DISTRICT COURT Southern B28 Count .
ot

Fry Ep” Tokag
FOR THE SOUTHERN DISTRICT OF TEXAS frp
| 3
HOUSTON DIVISION Da. ag 20g
Sy, Clerk o
1

 

EARNEST GIBSON ITI,

Petitioner Pro-Se-Defendant,

vs.

UNITED STATES OF AMERICA,

Respondent-Plaintiff.

 

PETITIONER'S MOTION TO AMEND
MEMORANDUM OF LAW IN SUPPORT OF THE
PETITION UNDER U.S.C. § 2255

te

The Honorable Lee H. Rosenthal, U.S. District Judge

 

Earnest Gibson III

Reg. No. 24386-379

Federal correctional Complex
P.O. Box 3000-Medium
‘Forrest City, AR 72336
Petitioner Pro-Se-Defendant
Case 4:12-cr-00600 Document 849 Filed on 02/18/20 in TXSD Page 2 of 54

TABLE OF CONTENTS

 

 

 

 

 

 

PAGE
TABLE OF AUTHORITIES ii
I. EVIDENCE OF GOVERNMENT'S UNJUST ENTRAPMENT OF
PETITIONER . 1
II. RELEVANT CASE IN GOVERNMENT FRAUDULENT SCHEME 3
IIt. OBSTRUCTION OF JUSTICE 8
IV. EVIDENCE OF GOVERNMENT DELIBERATE INDIFFERENCE
ENTRAPMENT . . 11
V. GOVERNMENT'S DIRECT ENTRAPMENT ATTEMPTS 25 |
VI. GOVERNMENT, KAHN, BULLOCK, FUGERSON, CLARK, ASKEW,
PRESENTATION OF FRAUDULENT DOCUMENTS 27
VIL. INEFFECTIVE ASSISTANCE OF COUNSEL 32
-VIIL. RECENT FIFTH CIRCUIT APPEAL COURT RULING(S)
APPLICABLE TO PETITIONER'S CASE 39°

 

CONCLUSION | | 45
Case 4:12-cr-00600 Document 849 Filed on 02/18/20 in TXSD Page 3 of 54
' TABLE OF AUTHORITIES

 

CITATIONS | PAGE NO

United States v. Sol Cohen,
431 F.2d 830, 1070 US App. Lexis 7468 2

Qutlaw v. United States,
298 US 665, 80 L. Ed. 1389, 56 S. Ct. 747 3

United States v. Whalan, .
(1868, DG Mass) 28 F Cas 531, NO 16669 4

United States v. Owen,
(1887, DC Or) 13 Sawy 53, 32 F. 534 4.

Goluccio v. United States,
(2004, ED NY) 313 F.Supp 2d 150, 93 AFTR 2d 1944 __4

United States v. Twiggs,
(1978, CA3 NJ) 588 F.2d 373 5,

 

United States v. Berg, .
(1999, CA8 MO) 178° F.3d 976) 5

 

United States v. Diaz,
‘(¥999 CA10 NM) 189 F.3d 1239, 1999 Colo J CAR 5385 _ 5

United States v. Tobias, oo
(1981, CAS Ala) 662 F.2d 381, cert den (1982) 497 US 1108,
73 L Ed 2d 1317, 102 S. Ct. 2908 - 3

 

United States v. Jimenez Recio,

537 US 270, 154 L. Ed 2d 744, 123 S. Ct. 819 a 7
Sherman’ v. United States, ©

(1958) 356 US 369, 2 L Ed 848, 78 § Ct 819° : 7
Sorrells v. United States, 7

 

‘United States v. Jewell, ° .
532 F.2d 697, 49 L Ed 2d 1188, 96 S. Ct. 3173 (1976) _ 9

Bowie v. Maddox,

677 F.Supp 2d 276; 75 Fed. R. Serv. 3d (Callaghan) 935
938 (DC. Dist Col 2010) - 44 |

Li.
Case 4:12-cr-00600 Document 849 Filed on 02/18/20 in TXSD Page 4 of 54...

United States v. Price, |
783 F.2d 1132, 113941 (4th Cir. 1986) ; 11°

 

United States v. Henry,
447 US 264, 65 L. Ed. 115, 100 S. Ct. - 2183. (1980)

20,25

Brewer.v. Willams,
430 US 387, 51 L. Ed. 424, 97 S. Gt. 1232 (1972)

20,25
Massiah v. United States,
‘377 US 201, 12°L.. Ed. 2d 246,°84 S. Ct. 1199 (1964) __ A) a”
Kirby v. illinois,
406 US 682 (1972) 25

Bruton v. United States,
391 at 139-40, 20 L Ed 2d 476, 88 S. Ct. 1620 26

United States v. Kennedy,,. .
372 & 3d 686, 693 (4th Cir. 2004) 26

 

Suckle v. Madison General Hospital,
(1973), WD Wis) 362 F.Supp 1196, Affd (1974, CA7 Wis) |
499 F.2d 1364. 32

Barrio v. McDonough Dist. Hospital,
(1974), SD 111) 377 F.Supp 317. . 32

 

Strickland v. Washington,
466 U.S. 686, 104 S. Ct. 2052,:80 L Ed 2d 674 (1984) __ 34

United States v. Ganji,

880 F.3d 760, 767 (5th Cir. 2018) _39

 

. Arrendo-Morales,

624 F.2d 681; 683 (5th Cir. 1980) — 7 89

 

United States v. Alvarez,

610 F.2d at 1257 _ 41

 

Snow Ingredients, Inc. v. SnoWizzard, Inc.,

833 F.3d 512, 526 (5th Cir. 2016) | ' 42

 

Lii.
* Case 4:12-cr-00600 Document 849 Filed on 02/18/20 in TXSD Page 5 of 54

United States v. Monsanto, .

465 U.S. at 754 — _ | | 42
United States v. Fuchs, .

467 F.3d 889, 897 (5th Gir. 2006) 43.
United States v. Dailey, oe |
868 F.3d 322, 326 (Sth Cir. 2017) 7 43

 

United States v. Grant,

683 F.3d at 643-44 (Sth Cir. 2012) . _.43

STATUTES AND RULES

 

 

 

 

 

 

 

 

 

 

18 U.S.C. § 2255 | 1,11,20
18 U.S.C. § 201(F) _ | _ 21
U.S. Rev. Stat. § 545° 2
18 U.S.C. § 1320a-7b . 3
18 U.S.C. § 220 3
Fed. R. Crim. P. 52(B) | 6
18 U.S.C. § 1505 8
18 U.S.C. § 1512(B), (2)(A)- oR (B) , | 10
C.F.R. § 424.27 : : — 185.40
42 U.S.C. § 1397 Se, 20
§ 0.735-18 General conduct prejudicial to the Gov't = = __20
§ 0.735-19 Reporting undue influence to superiors 21

§ 56.9 Ensuring Compliance with this Part of Federal

Financial Assistance Programs and Activities 22,24

 

 

 

§ 404.1007 Common Law Employee Status | 22 |
42 U.S.C. § 12101 a 35
U.S.C.S. § 664 Theft or Embezzelement from Employee

Benefit Plan’ _ 35

§ Strict Construction of the Laws Creating Crimes 36 -

iv.
Case 4:12-cr-00600. Document 849 Filed on 02/18/20 in TXSD Page 6 of 54 -

 

 

§ 483.10 Resident Rights _ 38
42 C.F.R. 424.22.9. 40
§ 5.03 cmt. 2(c)(i)(1985) Model Penal Code 42
Case 4:12-cr-00600 Document 849. Filed on 02/18/20 in TXSD Page 7 of 54

BOB CASEY UNITED STATES COURTHOUSE
515 RUSK STREET, ROOM 5300

HOUSTON, TEXAS 7702-2600

EARNEST GIBSON IIT,
Petitioner,

CRIM.: ACT. NO. 4:12-CR-00600-01
CIVIL .NO. 419-CV-2143

Honorable Judge Lee H. Rosenthal

UNITED STATES OF AMERIGA,
United States District Judge

Respondant.

Ne Ne Nee Nae Nene Nee ee See” See? eee Se”

 

PETITIONER'S MOTION TO AMEND § 2255

 

I. EVIDENCE OF GOVERNMENT'S UNJUST ENTRAPMENT OF PETITIONER

Accordingly, the Petitioner Amended his 28 U.S.G. § 2255 motion
on, 6/18/19. Whereas, the Petitioner sited 18 U.S.C. § 171(b).
Thus, in his amended § 2255, the Petitioner contends that the gov--
ernment's withholding, Highly Secretive Confidential Evidence from
‘the Petitioner was. a violation of his Due Process Constitutional
Rights. Therefore, the Petitioner hereby amends his § 2255 to pro-
vide additional evidence of the government's unjust entrapment of
the Petitioner. For example, the government's highly secretive
multiple gratuitous payment(s) for official act(s), 18 U.S.C. §201(f)

were kept secret from the (1) Petitioner (2) Court and (3) Jury.
- Case 4:12-cr-O0600 Document 849 Filed on 02/18/20 in TXSD - Page 8 of 54

Therefore, the Petitioner was Denied his Due Process Right to
Request the Defence of Entrapment. For example, in United States
v. Sol Cohen, 431 F.2d 830; 1070 U.S. App. Lexis ‘7468; appeal for
the second circuit, the court ruled "The evidence need only show
that a government agent initiated the payment, not the amount of
_pressure the agent applied tojustify an instruction on defendant's

entrapment defense. ‘Thus, the court reversed the: conviction.

It is unlawful for any person acting on behalf of the govern-
ment to promise, offer, or cuases or procures to be promisegj offer
or given, any ‘money, or other thing of value with the intent to.
influence or action on any. quéstion, matter, cause or proceeding
which may at any time be pending, or which may by law be brought
before him in his Official Gapicity, or in his place of Trust or
Profit, or with intent to influence him to commit or aid in commit-
ing, or to collude in, or allow, any fraud or make opportunity
(1909 U.S. Lexis 4) for the comission of any fraud, on the United
States, or to induce him to do or omit to do any act in violation:

of his lawful duty.

For example, U.S. Rev. Stat. § 545 (U.S. Comp. Stat. 1901,
p. 3680) makes ita crime to Bribe any person acting for the United
States in any official function to induce him ‘to do or omit to do
any act in violation of his lawful duty. The words "lawful duty"
are not to be considered as duty imposed by law or statute, but as

duty lawfully imposed in any way.

Whereas, in’ the Petitioner's case the government's highly sec-

retive confidential investigation knowingly violated 18 U.S.C. §
Case 4:12-cr-00600 Document 849 Filed on 02/18/20 in TXSD Page 9 of 54 |

1320a-7b Criminal Penalties For Acts Involving Federal Health Care
Programs. However, after the government secretly confidentially

(1) Caused the participants be kept secret, (2) Paid the participants
to commit fraud, (3) Falsified records to cause the Petitioner to

be charged with "Deliberate Indifference."

Therefore, all of the government's "highly secretive investi-
gation was in violation of 18 U.S.C. § 220 Illegal Renumerations For
Referrals To Recovery Homes, Clinical Treatment Facilities And Lab-
oratories. For example, the Petitioner's employer, Riverside Gen-.
eral Hospital, owned Clinical Treatment Facilities (i.e. PHP's).
Thus, the governemnt secretly paid vulnerable elderly Africian .

Americans to attend treatment at. these facilities (i.e. PHP(s)).—

In addition, the government caused these patients, that live in
- these Personal: Care homes to attend the Clinical Treatment Fac-
ilities (PHP(s)). Accordingly, the government also paid for the
referrals to Laboratories. For example, relative to these vulner-
able elderly patients the government paid these elderly patients

in cash ("Directly,'" "Bribe") to attend the PHP(s) to undergo Psych-

iatric, Mental Health and Substance Abuse Treatment.
Il. RELEVANT CASE IN GOVERNMENT FRAUDULENT SCHEME:

"Defraud," meant not only pecuniary loss but included any defeat
of lawful governmental function, such as defrauding United States
of doing justice. Outlaw v. United States, (1936, CA5 Tex) 81 F.2d
805 cert den (1936) 298 US 665, 80 L. Ed. 1389, 56 S. Ct. 747.
Case 4:12-cr-00600 Document 849 Filed on 02/18/20 in TXSD Page 10 of 54

It was immaterial whether acts were crime independent of con-_
Spiracy statute, if there was shown consipiracy to defraud United |
States. United States v. Whalan, (1868, DC Mass) 28 F Cas 531,

No 16669. .

Defrauding United States was not limited to conspiracies to
frauds as to. revenue, but applied to property and rights. United

States v. Owen, (1887, DG Or) 13 Sawy 53, 32 F 534.

Term "defraud" as used in 18 U.S.C.S. § 371 not only reaches
schems that deprive government of money or property but also pro- |
tects integrity of U.S. and its agencies, and § 371 covers acts that
interfere with or obstruct lawful governmental functions by deceit,
craft, or trickery, or at least by means that are dishonest; four
elements of Klein conspiracy are (1) defendant entered into agree-
ment with one or more people, (2) to obstruct lawful government

function, (3) by deceitful or dishonest means, and (4) comitted at

 

least one overt act in futherance of conspiracy. Coluccio v. United

States, (2004, ED NY) 313 F.Supp. 2d 150, 93 AFTR 2d 1944.

Accordingly, the Petitioner contends the governments withholding
its secret confidential scheme from Petitioner, Court and Jury, and
requesting "Deliberate Indifference" jury instructions, was “Entrap-
ment." Whereas the government was the principal in the Petitioneer's
case. Thus, the government knowingly and intentionally violated
the "Adverse Agent Doctrine." For example, the rule that an agent's
knowledge will not be imputed to the principal if the agent is

engaged in fraudulent activities that is part ‘of the fraud.
Case 4:12-cr-00600 Document 849 Filed on 02/18/20-in TXSD Page 11 of 54

Nevertheless, the government was the principal but with the unfair
jury instructions of "Deliberate Indifference" the government caused

the Petitioner to be principal.

Although proof of predisposition to commit crime will bar ap-
plication of entrapment defense, fundamental fairness aspect of due °
process will not permit any defendant to be convicted of crime in
which police conduct in arranging circumstances which led to com-
mission of crime was “outrageous.” United States v. Twige (1978,
CA3 NJ) 588 F.2d 373 (critized in United States v. Berg (1999, CA8
Mo) 178 F.3d 976) and (critized in United States v. Diaz (1999,

CALO NM) 189 F.3d 1239, 1999 Colo J C A R 5385)

Government infiltration of criminal activity. is recognized
and permissible means of investigation even where government agents
supply something of value to criminal since such supply may be
necessary to be taken into confidence of illegal entrepreneur;
however, government may not instigate criminal activity, provide
place, equipment, supplies and know-how, and run entire operation
with only meager assistance from defendants without violating fund-

amental fairness. United States -v. Tobias, (1981, CA5 Ala) 662 F.2d

- 381, cert den (1982) 457 US 1108, 73 L Ed 2d 1317, 102 S Ct 2908.

It should be noted that on "multiple occasions with highly
sophiscated equipment the government attempted to cause the Peti-
itioner to commit a fraudulent act (See Confidential Source WithLow
evidence, both telephone and video etc, IRS Agent Kheif testimony

and affidavit_ _). However; "Over and Over," again and again the

Petitioner refused to commit the government's induced crime. However,
. Case 4:12-cr-00600, Document 849 Filed on 02/18/20 in TXSD Page 12 of 54 .

the government objected to admission of its entrapment evidence
during trial.. In addition, during deliberation, the jury requested

to see "Entrapment Evidence." However, the request was denied. -

The "shock the conscience" standard typically is employed when
determining whether governmental action violates due process rights
under the Fifth and Fourteenth Amendments. In a due process chall-
enge to executive action, the threshold question is whether ‘the be-
havior of the governmental officer is so egregious, so outrageous,
that it may fairly be said. to shcok the contemporary conscience.
The U.S. Supreme Court has said that the "shock the conscience"
standard is satisfied where the conduct was intended to injure in
some way unjustifiable by any.government interest, or in some cir-

cumstances if it resulted from deliberate indifference.

The "shock the conscience" standard is not reflected in Fed.
R. Crim. P. 52(B) itself, not in how the U.S. Supreme Court has
applied the plain-error doctrine. The Court repeatedly has reversed
judgments for plain error. on the basis of inadvertent or. uninten-
tional errors of the court or the parties below. The Court also
. routinely remands cases involving inadvertent or unintentional.
errors, including sentencing errors, for consideration of Olano's
- fourth prong with the understanding that such errors may qualify
for relief. The U.S. Supreme Court has never said that Fed. R.
Crim. P. 52(B) errors amount to a powerful indictment of the system.
(Sotomayor, J., joined by Roberts, Ch. J., and Kennedy, Ginsberg,

Breyer, Kagan, and Gorsuch, JJ.)

The Supreme Court has held that government agents may not, in
Case 4:12-cr-00600 “Document 849  Filéd on 02/18/20 in TXSD Page 13 of 54 -”

their zeal to enforce the law, originate a criminal design, implant
in an innocent person's mind the disposition to commit a criminal
act, and then induce commission of the crime so that the government
may -prosecute. Where the government has induced an individual to
break the law and the defense of entrapment is at issue, the Supreme
Court ruled, the prosecution must prove beyond a reasonable doubt
that the defendant was ‘disposed to commit the criminal act prior

to first being approached by government agents. In considering -the
application of the entrapment defense where acts once legal had >
been made criminal violations, the Supreme Court noted that evidence -
of a predisposition to do what once was legal is not, by itself, |
sufficient to show predisposition to do what was now illegal, for
there was a common understanding that most people (ive. Barnest

Gibson ILI) obey the Law even when they disagree with it.

“Federal law independently forbids criminal convictions that
rest upon entrapment. United States v. Jimenez Recio, 537 US 270, —

"154 L.Ed-2d 744, 123 § ct 819.

The recognition of the defense of entrapment in federal courts

was reaffirmed in Sherman v. United States (1958) 356 US 369, 2
L Ed 2d 848, 78 S'Ct 819, infra §4[d], where the court cited the
decision in Sorrells v. United States, supra, and stated thatthe

intervening years had in no way detracted from the principles under-
“lying that decision. Entrapment, the Supreme Court added occurs
‘only when the criminal conduct in question was the product of the
creative activity of law enforcement officials, and a line must be

drawn between the trap for the utwary innocent and the trap for the
Case 4:12-cr-00600 Document 849 Filed on 02/18/20 in TXSD Page 14 of 54

unwary criminal. In this regard, the Supreme Court stated, the
accused may examine the conduct of the government agent, and on

the other hand, the accuséd will be subjected to an appropriate

and searching inquiry into the accused's own conduct and predis-
position as bearing on the claim of innocence. For example, in

the Petitioner's case the government was unable to convince the
Petitioner to commit a crime. Therefore, the government was forced
to request a."Deliberate Indifference Jury Instruction." For example,
"quoting Jacobson and Mayfield," the court said that persistence -
by government agents conducting a sting operation is part of an in-
quiry into inducement because the courts are concerned that, if
"additional efforts at persuasion" are required to convince someone
to commit a crime, "then the result will be "the apprehension of an
otherwise law-abiding citizen who, if left to his own devices,-

Likely would have never run afoul of the law.'"

"The point is that the government is supposed to catch crimi-
nals, not create them. The government's conduct here, including
its persistence, posed an. impermissible risk that Barta's criminal-

ity was created rather than caught," the court held.

Chief Judge Diane P. Wood and Judge Richard A. Posner joined the

court's opinion.

lIl. 18 §1505 “OBSTRUCTION OF JUSTICE"

"Lack Qualification’ (i.e. How can you know something kept
secret.) The Petitioner contends that his Mens Rea demonstrated.

that he would not participate in criminal activities (i.e. Medicare

8.
Case 4:12-cr-00600 Documént 849 Filed on 02/18/20 in TXSD Page 15 of 54 | ;

Fraud); . Therefore, the government had to secretly create a Medi-
care fraud scheme. However, the government then to utilized the
"Deliberate Indifference" jury instruction to entrap and.ascertain

a conviction of the Petitioner.

Incidently, the (9th Cir. 2005) was one of the first Appeal
Courts’ (U.S. v. Jewell 9th Cir. 1976) to utilize willful blindness
have since restricted the circumstances under willful blindness

instructions will be issued.

"In the years since we decided Jewell, we have restricted the
circumstances under which we will permit the instruction to. be
issued. We have warned that the instruction is "rarely appropri- -
ate," and, should be given only: when the government presents .
"specific evidence" that the defendant "(1) actually suspected that
he or she might be involved in criminal activity, (2) deliberately
avoided taking steps to confirm or deny those suspicions, and (3)
did go, in order to provide himself or herself with a’ defense in
the event of prosecution," ... It is not enough that the defendant
"was mistaken, recklessly disregarded the truth or negligently
failed to inquire." ... The instruction should therefore "be rarely
given because of the risk that the jury will convict on a standard
of negligence: that the defendant should have known the conduct
was illegal. "The purpose of the Jewell instrucion is..... for
those cases of "willful blindness," where the defendant "suspects
' a fact, realizes its probability, but refrains from obtaining
final confirmation in order to be able to deny knowledge if

‘apprehanded." Consequently, the Petitioner contends that the-
Case 4:12-cr-00600 Document 849 Filed on 02/18/20 in TXSD Page 16. of 54

government withheld its Highly Secretive Confidential Scheme

from the Petitioner to assure his "Entrapment."

Furthermore,. for ‘the purpose of "Entrapment" the Petitioner
contends ‘that the government secretly highest level confidential
“investigation with the use of “Deliberate Indifference" Jury

Instructions violated his Due Process Rights. Thus , the government
violated Earnest Gibson III's Innocent Agent Rights." Accordingly, ©
the Petitioner had no knowledge of the principal "The Government"
illegal purpose. Likewise, the government's "Top Secretive PHP
scheme denied the Petitioner (i.e. "Innocent Agent"..) the right to
demonstrate his Men Rea culpability. Similiarly, since the govern-
ment's conduct was totally. concealed from the Petitioner, he was
denied the Right of Actig..(a) purposely (intentionally) (b) knowingly,
(c) recklessly, or negligently (§2.02(2)). Therefore the Petitioner.
contends he is Not Guilty (i.e. "Deliberate Indifference"...) of

any Criminal Medicare Fraud Statutes’ or Regulations because Earnest ~
Gibson III did not act with disregard to any of these four types

_of culpabilities, as the statute requires (§2.02(2)). In addition,
the Petitioner contends that the government was keenly aware of his
History of Complying with the Laws, Statutes, Rules and Regulations
(i.e. See Ex 13) Therefore, the government was thereby "Secretly
Forced to endanger "Vulnerable Older African Americans to cause
entrapment of the Petitioner with its "Deliberate Indifference"

"Jury Instructions." ‘In violation of Trial § 298-jury instruction-

 

witness tampering (in 18 U.S.CG.S § 1512(b)) (2)(A) or (B).

10.
Case 4:12-cr-00600 Document 849 Filed on 02/18/20 in TXSD Page 17 of 54

To constitute fraud on court, fraud must be part of unconscion-
able plan or scheme, or subvert integerity of court itself; such
plan cannot be garden variety fraud—it must rise to level of bribing
judge, jury tampering, designing scheme intended to deceive court,
or involvement of officer of court in perpetrating fraud; fraudulent
act must be intentionally false, wilfully blind to truth, or in
reckless disregard for truth. Bowie v. Maddox, 677 F. Supp. 2d 276,

75 Fed. R. Serv. 3d (Callaghan) 938 (DC Dist Col 2010). United States
_v. Price, 783 F.2d 1132, 113941 (4th Cir. 1986) (new trial required
where informant was more than a "mere tipster," having been necessary
party to an attempted illegal sale, and defendant wished to present

defense of duress or entrapment perpetrated by informant).

IV. EVIDENCE OF. GOVERNMENT DELIBERATE INDIFFERENCE ENTRAPMENT ©

Accordingly, this 28 U.S.C. § 2255 motion will also inform this
court how the government with the highest Level Secret Investigation
caused the Petitioner's work for his employer (i.e. Riverside Hos-
pital) to be inferred as false. However, the Petitioner's perfor-
"mance complied with ‘all. required statues and regulations. Neverthe-
less, the government contends that the illegal work conducted on be-
half of the government should then be inputed to the Petitioner.

. Whereas, the government took the initiative of inducing the Petitio-
ner to it's Fraudulent Scheme by assuring that Petitioner would re-
main "wilfully blind" (i.e. "Deliberate Indifference"). For example,
the government was keenly aware that the Petitioner was not Pre-

disposed to Fraud the government.

Although such false evidence should have. been inputed to (1)

11.
Case 4:12-cr-00600 Document 849 Filed on 02/18/20 in TXSD Page 18 of 54

The Physician, (2) Healthcare Professionals, (3).Personal Care Home
Owners, (4) Medical Staff Executive Committee, (5) The Hospital —

Board of Trustees. Nevertheless, unjustly, all of the government

 

fraudulent created evidence, was then utilized to wrongfully and un-
justly accuse the Petitioner of being "deliberate indifference."
Therefore, the Petitioner contends that if he was already a
"participant, why create the erime to unjustly accused the Petitio-+
ner." In addition, the government's Highly Secretive Scheme was |:

an example of the highest level of inhumanity.

Therefore, no real human being in America could imagine nor

tolerate such inhumane behavior. (i-e.' "Secret Human Rights Violations"):

ai

Thus, the government had to suborn perjury with evidence ascer-
tained in the Abuse of these "Older Africian American Men and Women."
For example, the government created it's own ‘PHP facility (i.e. PHP's,
"Enslavement of these Vulnerable Americans in their own facility.")
Accordingly, the government maintained exclusive authority over these
vulnerable elderly humans . Incidentally, it shoud be noted that the
government sponsored "Personal Care Home(s)" were located in a dist-:
ance far far from where the Petitioner was employed. Accordingly,
the. government's PHP Dynamic facility was also located in a distance

far from where the Petitionerwas employed.

Thus, if the government was confident that the Petitioner would
participate in it's unlawful scheme, why hide their. locations from

the Petitioner.- (i.e. thus "Entrapment")

12.
Case 4:12-cr-00600 .Document 849 Filed on 02/18/20 in TXSD Page 19 of 54 .

Thus, the government maintains that the Petitioner was "wil-
fully blind" (i.e. "deliberate indifference"). However, it was the
government who assured that the Petitioner remained in the blind
during the investigation, trial, and sentencing. Accordingly, the
government cause the Petitioner's truth of complying with the truth,
to be flase in the courtroom during his trial. ("Entrapment")
Whereas, as previously noted, the Petitioner complied with all the
tules, statutes and regulations, he was employed to perform. © In.
addition, the Petitioner implemented a successful compliance program
on behalf of his employer. (i.e. See Grand Jury testimony of Syretta
Early...). Therefore, the government caused the Petitioner to un-
knowingly perform and apply legal work to the government's fraudulent
scheme. (i.e. "Entrapment"). Accordingly, the government caused
the Petitioner to explain to the court and the jury (i.e testimony)
how he had attempted to legally perform his duties. However, he
had no knowledge of the government's fraudulent scheme. In addition,
the government had secretly lied to the court, that the Petitioner
had been doing wrong for 30 years. However, what the government failed
to tell the court was, ("The Truth") that, the Petitioner, had been
doing right for 30 years. (i.e. See Investigation of Earnest Gibson

III, Ex 12,13) Therefore, such government conduct caused the "injust

i

entrapment" of the leagal responsible: work performed by the Petitioner.

To constitute fraud on court, fraud must be part of unconscion--
able plan or scheme, or subvert integrity of court itself; such plan

cannot be garden variety fraud--it must rise to level of bribing |

13.
Case 4:12-cr-00600 Document 849 Filed on 02/18/20 in TXSD Page 20 of 54

judge, jury tampering, designing scheme intended to deceive court,

or involvement of officer of court in perpetrating fraud; fraudulent
act must be intentionally false, wilfully blind to truth, or in reck-
less disregard for truth, Bovie v. Maddox, 677 F. Supp. 2d 276, 75
Fed. R. Serv. 3d (Callaghan) 938 (DCG Dist Col 2010). United States

Ve Price, 783 F. 2a 1132, 113941 (4th Cir. 1986) (mew trial required
where informant was more ‘than a "mere tipster," having been necessary
party to an attempted illegal sale, and defendant wished to present

defense of duress, or entrapment perpetrated by informant.

Accordingly, the.government denied the Petitioner any evidence
(1) The Secret Locations (PHP(s)), (2) Personal Care Home Owners,
(3) "Money to ‘Pay! Vulnerable Older Patients, (4) Access to Secret
Patients, (5) Knowledge of the Highly Secretive Staff (i.e. Confid-
ential iuman Sources , the Highest Human Secret Sources for the Gov-
ernment, Informants etc...), (6) False Information Provided to Phy-
sicians and Health Care Staff, (7) Falsefied Audits By Government.
However , after Secretly withholding all such evidence during the
investigation the government unjustly accused the Petitioner as being

"Deliberate Indifference."

Gonsequently, the government caused what was supposed to be
actual factful "Legal Work" to be false as a result of government -
created "Probative Evidence," thereby assuring a false entrapment of
the Petitioner. Whereas, the government caused false evidence to

be presented to the court. Accordingly, the government, (1) Created

14.
Case 4:12-cr-00600 Document 849 Filed on.02/18/20 in TXSD Page 21 of 54

the Hospital's false PHP scheme, (2) Ascertained the funds, (3) Ex-
ecuted the conspiracy, (4) Provided the staff, and (5) Falsified the

records.

For example, "The court reversed the conviction as noted that
evidence needed show only that the government agent initiated the
- payment." (U.S. Court of Appeals for Second Circuit (431 F.2d 830;
1970 U.S. App. Lexis 7468). .

It should be noted that all such violations occured by the
government after the Petitioner had retained legal counsel. In fact,
the government had meeting(s) with the Petitioner's Counsel on
“multiple occassions knowing that the Petitioner had already retained

legal representation.

The Petitioner on multiple occassions resisted the government's
repeated attempts'to coerce Earnest Gibson III to violate the law.

(i.e. Pay for Patients).

Therefore, the government violated the Petitioner's."Home" to
voluntary act ("Mens Rea") that violates statutes and regulations

prohibited by law (i.e. Paying Patients to Attend PHP's etc...).

Howevever, the Petitioner "just like the public" expected the
"Government" to "Protect" all "Human Beings" Constitutional Rights
(i.e. including Elderly Mental Health Patients entitlement to medical
and Psychiatric care). For example, the Supreme Gourt reversed "Jencks
v. United States, whereas, the government failed to produce secret

"FBI. Reports." Whereas, the Supreme Court ruled "if the govern-

15.
Case 4:12-cr-00600 Document.849 Filed on 02/18/20 in TXSD Page 22 of 54

ment exercised its privilige to withhold reports in the public inter-
est, 'the criminal action must be dismissed.'- For example, as noted

in the Supreme Court."
"CLASSIFIED TO U.S. SUPREME GOURT DIGEST, LAWERS -EDITION"

Discovery and Inspection § 13-Accused Right To Production Of

Documents In Government's Possession.

(1) Even though no preliminary foundation of inconsistency be-
tween the trial testimony of government witnesses and reports in pos-
session of the government containing statements made by these witnes-
ses is laid, the defendant in a criminal case is entitled to produc-
tion of these reports for his inspection, where a sufficient founda-
tion is established by the testimony of the witnesses that their re-

ports were of the events and activities related in their testimony

Discovery. and Inspection § 13- O£ Documents In Government's

Possession Prerequisities.

(2) The neccessary essentials of a foundation for an accused's
right to production for inspection of documents in the government's
possession are that his demand is for puoduction of specific documents
containing statements taken from persons of informants offered by the
government as witnesses at the trial, and not for any fishing exped-
ition of the chance that something impeaching the testimony of the

testimony of the witnesses may turn up; for production purposes .it

16.
Case 4:12-cr-00600 Document 849 Filed on 02/18/20 in TXSD Page 23.o0f 54

need only appear that the evidence is relevant, competent, and outside

of any exculsionary rule.

The Supreme Court ruled that the United States' trial system is

that the conclusions to be reached in a case will be induced only by

 

evidence and argument in open court, and "not by any outside influr
ence," whether of private talk or public print. (i.e. Not Secret Con-

fidential Invsetigation...)

Gonsequently, in the Petitioner's case the government denied the
Petitioner all of the following evidence (1) The a locations of |
the -PHP's, (2) Locations and names of government secret personal care |
homes, (3) The names of the personal care owners, (4) The name of
each elderly patient forced to attend the PHP, (5) Amount of money
paid to each patient, (6) All incentive evidence paid by the govern-
ment, (7) Names and identity of all of the government ' s highly sec-

retive staff, (8) False information provided: to Physician and Health-

care Professionals, (9) Falsified audits provided by the government.

However, after secretly withholding all such "Evidence" during
the investigation, pretrial, during trial, and sentencing, the govern-
ment unjustly caused the Entrapment of the Petitioner with the "Deli-

berate Indifference, charge.

THEREFORE, ultimately, the government's highly secretive: con-
fidential scheme violated the principle of Mens Rea when it extends
a cloak over the actual innocent (i. @ Petitioner) and violated the
preservation of liberty inthe Petitioner's case. Accordingly, the

government 's highest level confidential schemed accomplished it's

17.
Case 4:12-cr-00600 Document 849. Filed on 02/18/20 in TXSD Page 24 of 54.

Goal. The government Denied Petitioner any knowledge of it's highly
secretive scheme. Consequently, the government 's secret behavior
assured that Petitioner was oblivious of risk in the PHP(s). Thus,
the government assured it's Goal,'"Entrapment with Deliberate Indiff-

-ernce charge of the Petitioner."

‘In addition, Petitioner hereby requests the government to justify
its decision to hold the Petitioner "Deliberate Indifference" when
according. to statute § 424.27 requirement “The Physician, Nurse
Parctitioner, Clinical Nurse Specialist, or Physician Assistant who
reviews the PHP Plan must recertify the plan by signing the medical
record. Thus, accordingly, by law all such complaint (s) are then
forwarded to either (1) Chief of Medical Staff, (2) Executive Staff

Medical Board, (3) Board of Trustees.

However, "None of the eight (8 etc...) indentified were charged
nor hled.with 'Deliberate Indifference.'" For example, no individual
directly responsible for the Patient(s) accused the Petitioner of

being "Deliberate Indifference."

As repotted in the Petitioner's initial § 2255 motion his case

' according to the ruling of ‘this Honorable Gourt is complex. Thus,

the Petitioner contends that the secret unlawful abuse by the govern-.
ment enhanced the complexity in the Petitioner's case. Therefore,

the Petitioner contends that such highly secretive confidential
conduct on behalf of the government and all of its coconsipirators

enhanced the violations of his Due Process and Constitutional Rights.

18.
. Case 4:12-cr-00600 Document 849 Filed on 02/18/20 in-TXSD Page 25 of 54

Accordingly, the government's secret and confidential misuse of
scientific understanding, of the human brain and mental illness to
force the Patients, Physicians, and Healthcare Professionals to
undergo treatment is shocking to the very core of humanity. For
example, what is more shocking is the fact the government withheld
the evidence from the Petitioner to assure a‘ deliberate indifference
‘conviction (i.e. "Eatrapment"). In addition to assure its ‘unjust
conviction the government interferred with the Petitioner's access

to funds for legal defense (i.e. Attorney.'s Dick DeGuerin, | Katharine
Bean...). Thus, the denial of such legal defense funds denied access
to (1) Adeqiiate “Investigation Staff, (2) Adequate Evidential Defense
Materials, (3). Experts in Mental Health that could have assisted. in
tha Investigation: of the Government Complex Created Secrét Conspiracy
Scheme. Consequently, the government's denial-of the Petitioner's
Legal Funds assured that his Attorney(s) would not have the (1) Funds,
(2) Resources, and (3) Materials to Establish an. Effective Defense |

on Behalf of the Petitioner.

The government ignored the substantial medical, ethical and
human rights of the elderly (i.e. Older, Vulneralbe, African
Americans...). Therefore, secretly, the government demonstrated
its lack of compliance with the laws of the State, Federal Statutes .
and Regulations. The government's highly secretive confidential
scheme in the Petitioner's case was the foundation of absolute dis-
regard for the Intrinsic value of human life for these vulnerable,.
older, African. American men and woman and the Due Process and

Constitutional Rights of the Petitioner.

19.
Case 4:12-cr-00600°° Document 849 Filed on 02/18/20 in TXSD Page 26.0f54°" . ‘

Accordingly, the Petitioner contends as reported in his initial
§ 2255 motion the government made multiple attempts to trap him (i.e.
see Multiple attempts. to cntact Petitioner by Cherly Witlow, FBI -in-
fromant Ex__ 19 and IRS Khrief's investigation attempts. Whereas,
excerpts from the Petitioner's unlawful contacts were utilized during
trial. In addition, as noted by Petitioner's Attorney Dick DeGuerin,
these statements clearly violated the Petitioner's Sixth and Four-.

teenth Constitutional Rights. See e.g., United States v. Henry,

 

447 U.S. 264, 65 L. Ed. 115, 100 S. Ct. 2183 (1980), Brewer v. Willams,
430 U.S. 387, 51 L. Ed. 424, 97'S. Ct. 1232 (1972); Massiah v. United -

 

States, 377 U.S. 201, 12 L. Ed. 2d 246, 84 S. Ct. 1199 (1964).

Whereas, the Petitioner contends that the government, with
Highly Secretive and Confidential Proximate Evidence casued the .
violation [42 §§ 1397 "Elder Justice..."]. However, "The Government
‘' unjustly with its violation of Criminal-Instrumentality Rule falsey
accused the Petitioner of [42 §§ 1397 (A)(B), "Illegal Renumerations
wee], Accordingly, the Petitioner was an Employer of the corpora-
tion (i.e. Riverside Hospital...). The Petitioner did not use his

position to unjustly enrich himself.

§ 0.735-18 General conduct prejudicial to the Government.
They are expected to conduct themselves in a manner which will re-

flect favorably upon their employer. Although the Government is
“not particularly interested in the private lives of its employees,

it does expect them to be honest, reliable, trustworthy, and of
good character and reputation. They are expected to be loyal to

the Government, and to the department or agency in whith they are

employed.

20.
Case 4:12-cr-O0600 Document 849 Filed on 02/18/20 in TXSD .Page 27 of 54 é.

(b) Specific policy. An employee shall not engage in criminal,
infamous, dishonest, immoral, or notoriously disgraceful conduct,

or other conduct prejudicial to the Government.

(c) Regulations applicable to public buildings and grounds. Each
employee is responsible for knowing and complying with regulations
of the General Services Administration and of the Department of
Commerce applicable buildings and grounds. |

§ 0.735-19 Reporting undue influence to superiors.
It should be noted that the Petitioner did not recieve such noti-

fication fromany Governmental Source.

Thus to assure an unjust conviction of the Petitioner's Empl-
yee Rights the Government also caused the violation of § 240.106-5
Employment of Manipulative and Deceptive Devices. .Accordingly, the
Government unlawfully directly and indirectly with its Highly Sec-.
retive and Confidential Scheme utilized instrumentality of inter-
state commerce or U.S. Mail in viloation of the Social Security Act.
Whereas the Government employeed the Secret Confidential Scheme of
paying patients to attend PHP Psychriatic Treatment. However, such
coerced false statements to the Physicians and other Healthcare
Professionals to engage unknowingly in Fraud and deciet upon the
Medicare Program and the Petitioner. Therefore, the Government,
with Confidential Secret Information caused the violation of the
Petitioner's Employee Safe Harbor Protection. For example, the
Petitioner an employee, was not informed "During the Investigation,
Trial, nor during Sentencing, that the Government had engaged in

such "Employment of Manipulative and Deceptive Devices." ‘Although

21.
Case 4:12-cr-00600 Document.849 Filed on 02/18/20 in TXSD Page 28 of 54

the Government Falsey lead the jury to believe that the Petitioner
was responsible for such Government Created Fraud when he signed
“The Medicare Compliance Agreement" on behalf ‘of the Corporation.

(i.e Not For His Benefit...)-

Thus, it was the Government that caused the Fraud and Deceit
in violation of the Petitioner's Equal Opportunity Right: to comply
with § 56.9 Ensuring Compliance with this Part of Federal Financial

Assistance Programs and Activities.

However, the Petitioner contends that from the beginning of its
Highly Secretive Confidential Investigation he was an Employee for
Riverside General Hospital. The Petitioner was employed as the
CEO/President by Hospital Board of Directors. Therefore, the con-
tention that the Petitioner shall be held Responsible for conduct
of his Superiors (i.e. Board of Directors...) as the employer of
the Corporation and the Executive Board of the Medical staff and
Chief of the Medical Staff was certainly an "Example of Miscarriage -
of Justice," on behalf of the Government. Accordingly, the Pet-
itioner contends that all of his duties complied with § 404.1007

Common Law Employee status.

(b) Factors that show employee status. Some aspects of a job arr-

angement that may show you are an employee are as follows:
(1) The person you work for may fire you.

(2) The person you work for furnishes you with tools or equipment

and a place-to work.

22.
Case 4:12-cr-00600 Document 849. Filed on 02/18/20 in TXSD Page 29 of 54

(3) You receive training from the person you work for or are re-

quired to follow that person's instructions.
(4) You must do the work yourself.

(5) You do not hire, supervise, or pay assistants (unless you are

-employed as a:foreman, manager, or supervisor).

(6) The person you work for sets your hours of work, requires you

to work full-time, or restricts you from doing work for others.
(7) The person you work for pays your business or training expences.
(8) You are paid. by...the hour, week , or month.

However, the Government during the Petitioner’ Ss trial “Conten-
ted Falsey" that the Petitioner was the Owner and he was responsible
for the conduct of the Medical Staff and other related Healthcare
Professional (s)_ (i. e Physican Assistants, Nurse Practioner, Master

Level Social Workers etc.) The Principal Officer for tha corp-

oration is its Governing Board of Directors or Board of Trustees.

 

The Medical Staff reports directly to the Chief of Specific. Division ..

within the hospital. For example, a patient medical complaint

‘will be forwarded to Chief of. that Division (i.e. Chief of -Psychi--
atrics Division). Subsequently, all such complaints are then for-.
warded to Medical Staff Executive Board, then all unresolved and
resolved issues are’ forwarded to the Board of Directors for resol-
ution in compliance with state law(s) and compliance with’ the state

of Texas Medical Board.

23.
Case 4:12-cr-00600 Document 849 Filed on 02/18/20 in TXSD Page 30 of 54

The Petitioner (i.e. an Employee) has no authority to oversee ;
|. the responsibilities and duties of the~Physicans and Healthcare
Professionals that are under the supervision of the Physicians.
(See, Ganji...) In addition, ultimately all such Final Authority resided

with the Petitioner's Gorporate Board of Directors.

 Gonsequently, the Petitioner contends that the Government

violated § 56.9 Ensuring Compliance With This Part Of Federal .Fin-

 

ancial Assistance Programs And Activities. Whereas the Government
confidentially and secretly during the investigation of. the Petit-
_ioner caused violated section of-section (e). Therefore, with
"Money" the Government caused intimidation and interference with
Vulnerable Older African American Men and Women's Right to Psych-
riatic Medical Treatment. Accordingly, the paying of. these patie-
nts by the Government assuted that these Elderly Vulnerable African
‘Americans (i.e.Patients) would not retaliate against the Govern-

‘ment during the Investigation by "Filing a Complaint."

The Petitioner contends that the Psychiatrists are ultimately
responsible for any patient whom are attending the PHP. For ex-
ample, in O'Neill v. Grayson County War Memorial Hospital, (1973
CA 6 Ky) 472 F.2d 1140 were properly dismissed by the Board of
Directors. Whereas, Physician's action against hospital's Board _
of Directors, alleging denial of due process and equal protection
by hospital's action in discharging physician from hospital staff
‘and refusing to accept, any of his patient for admittance, held pro-
perly dismissed in view of fact that statute affords relief only :

where incidious discrimination is class-based, and where physician's

24.
Case 4:12-cr-00600 “Document 849. Filed on 02/18/20 in TXSD Page 31 of 54

/

complaint merely asserted that standards applied to hin, individually,
in his dismissal were purposefully different from standards applied -

to other physicians on hospital's staff. However. the Petitioner

 

contends that the Government caused him "The Employee," not

the BOT,. nor the Physician be held responsible for False Evid-

 

ence provided by patients that the Government forced them to
_ Falsify. | In addition,. the Petitioner contends the hospital
employees provided services that the Government through these Vuln-
erable Older African American patients were inhumanely forced to
personally verify. Therefore, the Petitioner contends that the
Petitioner should not be liable for services that were received

that both Patient and Physician Verified that were needed. (See Ganji)

vy. . GOVERNMENT'S DIRECT ENTRAPMENT ATTEMPTS

 

Thus, to assure a Wrongful Gonviction of the Petitioner an
Employee, the Government violated his Fifth, Sixth and Fourteenth
Amendment Rights. Whereas the Supreme Court has ruled that “the
clear rule of Massiah is that once adversarial proceedings have
commenced against an individual, he has the right to legal counsel

when the Government interrogates him." Brewer v. Williams, 430 U.S.

 

387, 398. (1977). Quoting Kirby v. Illinois, 406 U.S. 682 (1972).
In Brewer, 430 U.S. w 399; Justice Stewart who delivered the opin-
ion of the court; went on to state that. "the'clear rule of Massiah
is that once adversarial proceedings have commenced against, an in-
dividual, he has the right to legal counsel representation when the
Government interrogates him." In Henry 447. U.S.’ at 271. the court

found that "conversation stimulated in circumstances may elicit

25.
- Case 4:12-cr-00600 Document 849 Filed on 02/18/20 in TXSD Page 32 of 54

information that the accused would not intentionally reveal. "

"and that by intentionally creating a situation likely to induce.
Henry to make incriminating statements without the assistance of
counsel; that the Government violated Henry's Sixth Amendment Right:

‘to counsel.

"The admissions of a defendant come from the actor himself,
the most knowledgeable and unimpeachable source of imformation about
his past conduct. . Certainly, confessions have profound impact on
the jury, +so-much’so that we may justifiably doubt its ability to

put them out of mind even if told to do so." (Bruton v. United’

 

States, 391 at 139-140, 20 L Ed. 2d 476, 88 S. Ct. 1620 (White,

J, dissenting)).

For example, as presented in “the Petitioner's initial petition
unlawful, interrogation and attempt’ of entrapment by the Government.
Thus utilizing multiple ill gotten incriminating untrue statements.
"According Ly in violation of the Petitioner's Sixth and Fourteenth
Amendment’ Rights. Subsequently these false statements were utili-
zed falsely in trial to prejudice the court and jury. Thus violating

_ the Petitioner's rights to Due Process'and a Fair and Just. Trial.

 

(See Affidavit 19-). Agent Khirier acknowledged that she did not
tell the Petitioner about PHP investigation(s) that were underway.
(pg, 235) Agent Khirier talked to the Petitioner about multiple

things. (pg 246) Thus agent Khirier stated, "I am not required to

 

inform witness or targets." (pg 246) Thus agent Khirier violated,
the Petitioner's Constitutional Right to Counsel. (U.S. v.

. Kennedy, 372 *& 3d 686; 693 4th Cir. 2004). Accordingly, the Govern-

26.
VI.

Case 4:12-cr-00600 Document 849 Filed on 02/18/20 in TXSD Page 33 of 54

ment intentionally created a situation likely to induce the defen-
dant to make incriminating statements Without the assistance of:

counsel. For example, agent Khirier "Falsely" stated to:-the Jury

that Petitioner stated that he (i.e. Petitioner the "Emp loyee")

actually owned the hospital.

 

GOVERNIMENT, KAHN, BULLOCK, FUGERSON, CLARK, ASKEW, PRESENTATION
OF FRAUDULENT DOCUMENTS

Whereas, the Government "Highly Secretive Confidential Scheme"
included secretly participating, causing and allowing the Petitioner
with "DeLiberat Indifference" for his Corporation purchasing a business that the
Government, Kahn, Bullock, Fugerson, Askew, Clark and all of the
other Secret Conspirators was participant. However, the Government
then knowingly caused the Coconspirators and Petitioner to be charged
‘as a coconspirator with Bullock and Clark and others for their theft

of Hospital property and charge the Petitioner as a coconspirator.:

For example, Leslie Clark, William Bullock and Cynthia Bullock,
William Bullock's wife, created the name Oasis Outreach to default
Riverside Hospital. According to the FBI. report both Leslie Clark
and William Bullock were addicted to drugs and were known drug add-
icts. There were no outreach activities, there were no personal
care homes nor was there a_ boarding house owned by Oasis. Leslie
Clark served as an Administrative Billing Specialists at Dynamic
and Caroline. Contrary to her testimony to the Jury she worked as
Billing Specialist until June 6th , 2011. Leslie Clark and William
Bullock did not recruit patients for Oasis. They created false.

patient lists to bill from. Some of these patients were admitted.

27.
Case 4:12-cr-00600 - Document 849 Filed on 02/18/20 in TXSD Page 34 of 54 -

to Dynamic before Oasis ever existed. (See RGH.0773) Some of. these

alleged patients were NEVER at Dynamic PHP or Caroline PHP.

\

Patients NEVER Lived’ at Oasis.

IN COURT Ms. Glark stated that her patients (1-23-12)-are
sitting at home waiting to be admitted.so that she could receive’

more fraudulent funds from, Riverside Hospital.

David Aleman oo Discharged 5-23- 14°
‘Barbara Provazak Discharged =| 6-8-11
Clayton Podgett ‘Discharged | 6-15-11
Kat Coleman Discharged " 5-19-11
Matthew Lambert Discharged | 10-711
Flodine Smallwod Discharged 5-31-11
James Stokes Discharged 10-28-11
Alasia Smith Never Admitted

Ayinde ATU Richmond Never Admitted

Ms. Clark and Mr. Bullock also falsely placed the following

patient on’ the Oasis list. it should be noted that these patients

existed before Oasis was in existence.

Flodine Smallwood Admitted 7-20-10

James Stokes Admitted 11-04-09
Henry Williams ; Admitted | . 11-08-10 .
Emmett Schuker | Admitted 11-08-10

There was NEVER an Oasis Boarding House and or Rental House.

Leslie Clark and William Bullock created the fraudulent Oasis Out-"

reach list so that they could continue to receive payment for pat-

none t
ients that either did not exist, were not admitted, ‘or that were never

billed on. Ms Clark made the list of patient(s) who attended or had

28.
Case 4:12-cr-00600 Document 849 Filed on 02/18/20 in TXSD Page 35 of 54

attended Dynamic and put them on-the Oasis Outreach List. Ms.

Clark stated‘ that one client(s) did not attend the program because

of transportation. problems (i.e. no ride).

Leslie Clark not only and Bullock not only made up this fic-
titious and. fraudulent list as a./biller in het transcript, she
“stated that Khan fired her. The reason he fired her is. because he
caught her stealing. As an Administrative Billing Specialist em-
ployee she was verifying her own falsified list of patients. Ms.
Clark stated that her patients were sitting at home waiting to be -
admitted. (2010...discharged in 2011). Moreover, patients were not
sitting at home:.as Ms.‘Clark stated in court they had been dischar-

ged from the Program.

‘Patients admitted to Dynamic PHP before Riverside's purchase. ~
Riverside Hospital was fraudulently consistently billed for mark-
eting however; the patients were admitted prioz to the purchase.
It should be noted that Riverside was consistently billed and no-
work was done. See GOV: Exhibit 318 and 319. Dynamic DID NOT
EXIST in 1/16/2006 (examples of patient just placed on list)

There was No evidence that any patients came from the home.
Likewise as previously noted Oasis Outreach created fraudulent -

bills to Riverside Hospital.

u

LESLIE CLARK Transcript 09/24/2014

09:16:24 lines 9-10 "Oasis was the entity that I created so that
I could get paid for patients under the name of Oasis"

09:13:35 lines.10-12 "What do you mean Aleman?"

}

29.
Case 4:12-cr-00600. Document 849 Filed on 02/18/20 in TXSD Page.36 of 54.

He was one of Oasis patients. He was one of the patients I was
paid for. He was one of the patients I was paid for. Newly Disco-
“yvered Evidence shows us that Oasis Outreach was created April 30,
2011. - Accordingly to Government Exhibit 303 [Sum-
mary of PHP Medicare Claims from RGH for January 2005 through June —
2012]. Aleman was admitted in March 7, 2011. This shows that
‘Aleman was a pre-existing patient in Dynamic's PHP before’ Oasis Out-
reach even existed. Not only did Ms. Clark commit perjury to the
Court, but she also lied, cheated and stole from Riverside Hospital
by submitting false and fraudulent claims to Riverside.. Ms. Clark
_lied and used her authority of Administrative Billing Specialist

in order to submit false claims for her and William Bullock's

own personal benefit. As previously noted, Kahn fired Ms. Clark.

She’was aware that William Bullock, her co-conspirator and
business partner, created false Check Request forms and submitted
those false forms in order to continue to support. their continued

drug habit.

11:48:48 lines 13-16 Clark stated that the 13 people from the
Oasis Outreach list "did attend" Mr. kahn's PHP and that she was the
mone responsible for bringing them there. Newly Discovered Evidence
shows that these patients were already admitted to Dynamic PHP

before Oasis Outreach even existed. SEE EXHIBIT 9 -

Clark was NOT hired: to do Outreach for Riverside Hospital;

she was hired as a Billing Specialist Administrator. While Leslie
Clark claimed that she was out doing outreach, she was actually

\

doing billing as a contractor for Riverside. Again, this is more

30.
Case 4:12-cr-00600 Document 849 Filed 0n-02/18/20 in TXSD Page 37 of 54

falsification of Clark claiming | that she was doing outreach. In-
stead, she was submitting flase patient names for Oasis Outreach
for she:and William Bullock's own persorial gain. (Bullock was one ~

of the owners of Dynamic).

09:16:24 Lines 9-10 ms Clark stated that Oasis was the entity that

she created so that she could get paid for patients. .

Therefore, the Government was allowed to charge the Petitioner |
as a Coconspirator with Bullock and Clark. However, the Government
knowingly allowed Clark to present fake evidence to the Jury. How-
ever, the Government did not present no evidence relative Bulliard.
The Government did not present "no patients for marketing nor mar-

keting checks on behalf of Riverside." Whereas, during deliberat-

 

ions the jury asked the court "could they seperate the conspiracy

 

with Bullock and Clark?"

 

Whereas , the Petitioner further contends that BOT'S duties and

responsibilities are inherriant exclusively in Riverside Hospital's

BOT and State “Taw(s) is clearly illistrated in Sukle v. Madison

General Hospital, case. .

Private, nonprofit hospital, by virtue of its articles of
incorporation, bylaws, customs and usages, contracts, and sources -
of funds , held to be so interrelated with city government that its

actions in terminating physician' s staff privileges were actions

performed under “color of state law; deprivation of membership on

hospital’ s staff and termination of physician's privileges thereon

constitute deprivation of physisian’ Ss tiberty and property within

meaning of due process clause, requiring some minimal procedural

31,
Case 4:12-cr-00600 Document 849 Filed on 02/18/20 in TXSD Page 38 of 54

protections; however, Constitution does not require that decision-
making process under. which renewal of staff rights is made be as

‘antiseptic in this context as it is required’ to be in criminal
prosecutions. Suckle v. Madison General Hospital (1973, WD Wis)
362 F.Supp 1196, affd (1974, CA7 Wis) 499 F.2d 1364.

"Incidentally the Board of. Directors Responsibilities and
Authority can also be illustrated in Barrio v. McDonough Hospital
Case."

" |
"Suspension of physician fuom staff of state-regulated private

hospital by action of Board of Directors is not "conspiracy to de-
prive. person or class of persons of equal protection-of the laws"
under 42 USCS § 19853(3) absent showing of existence of "class-
oriented, invidious animus" against plaintiff rather than animosity .

against him as individual. Barrio v. McDonough Dist. Hospital,

(1974), SD I11) 377 F.Supp 317."

VII. _ INEFFECTIVE ASSISTANGE OF COUNSEL

 

Thus, the Petitioner also contends that his attorney was
ineffective for not providing evidence of his Hnployee Rights. The
Petitioner contends his: responsibilities and authority as an Em-
ployee of the corporation would have provided factual evidence the
conduct and authority that the Government contends was the Petitio-
ner's was clearly vested in his superior "The Board of Trustees"
{i.e BOT bylaws)., In addition, the Petitioner's attorney failed
to produce his employment contract nor any annual performance

evaluations. Both would have assisted in providing evidence that

32,
Case 4:12-cr-00600 Document 849 Filed on 02/18/20 in TXSD Page 39 of 54

the Petitioner consistantly performed his employment duties and
responsibilities. Thereby , assuring the court and the jury the
Petitioner should not have been charged for a_Government proximate
crime he had no knowledge, authority-or responsibility to oversee.
Accordingly, also such authority was. vested in his Superior "The
Corporate Board of Trustees." Thus, the Petitioner strongly sug-
| gests that the Non Action:of his. counsel, "Employee Status" was
prejudicial to his right to effective assistance of counsel under

the Sixth Amendment.

‘During the Petitioner's trial the Government contended that
the Petitioner was Deliberate Indifference. In addition, the Gov-
ernment contended that the Petitioner "the Alleged Owner" was
heavily involved in Devotion (i.e. PHP Private Contractor Business
with-Riverside...).. However, excerts from the investigation con-
ducted by Epstein, Becker and Green Law Firm, on behalf of River-
side Hospital Board of Directors clearly " Reveal the Truth."

(See EBG Investigation Ex. 18) Accordingly, EBG Investigation.
revealed that Petitioner was not involved in Devotion and Riverside |
contract relationship. In addition, the investigation also reveal-
ed that Devotion complied with contract obligation to Riverside
Hospital and Medicare Regulations. In addition, the investigation
demonstrated that all of the compliance relative to the interactions
between Devotion, was performed by. the Chairman of Riverside BOT,

Compliance Officers, and Administrative Staff.

Incidentially please see (i.e. Epstein, Becker and Green In-

vestigation Report pg ). Reference to the fact that known pat-

33.
Case 4:12-cr-00600 . Document 849 Filed on 02/18/20 in TXSD . Page 40 of 54 .

ients in Kahn's own program being secretly provided care in River-
Side PHP Outpatient Facility. “Also, see Kahn's Medicare operation
scheme pe 6 However, Riverside Hospital paid for services that
Kahn secretly billed by utilizing his own (See Kahn Pin # ) |
However , Kahn secretly received the funding From Medicare ‘just like
the funding Kahn received for ser vices that Riverside Labor tory J

employee(s) provided (i. e. see pg ):

However, the Petitioner contends that his attorney(s) ‘failure
¢t) To investigate Kahn's participation in his own scheme, (2) °
Secure all Government” Kahn related evidence, (3) Failure to
interview Kahn prior to trial is evidence of Ineffective Assistance
of Counsel (i.e. Strickland v. Washington, 466 U.S. 686, 104 S. Ct.
2052, 80 L. Ed. 24 674 (1984).

Thus, the Petitioner contends that the Government violated U.S.C.

42 § 12101. Whereas, Congress finds that ~_ (1) Physical or Mental
disabilities in now’ way diminish a person's right to fully participate
in all aspects of society, yet many people with physical or mental .
disabilities have been precluded from doing so because of discrimina-
tion; Others who have a record a disability or are regarded as having
‘a disability also have. been subjected to discrimination. __ _G. G.,y:
including (2), (3), (4), (5), (6), (7), (8),)(i-e., See U.S.C.

42 § 12101...) In addition, the Government violated the purpose
(i.e., (1), (2), (3) _). Similiarly, according to U.S.C. 42 § |
12101b(4) Congress invoked the sweep of Congressional Authority,
including the power to enforce the Fourteenth Amendment and to regur-.

late,,in order to address areas of discrimination faced day-to-day

34.
_Case 4:12-cr-00600 Document 849 Filed on 02/18/20.in TXSD Page 41 of 54

by people with disabilities, (i.e., See U.S.C. 42 § 12101.).

Moreover, the Government confesses that it forced Vulnerable,
Older, African Americans to undergo Psychriatic, Mental Health And

Substance Abuse Treatment(s).

Whereas, the Government then falsely created the need for _
§ 5122 Emergency Act. Thus, with federal assistance the Government
created "Proimate Evidence" to supplement falsified State and local
efforts and capabilities to save lives and to protect property and
public health and safety, or to lessen or avert the threat of a
catastrophe in any part of the United States. Therefore, with the
“highest level of secrecy and confidential human resources etc...
(cHS ete...). The Government(s), Federal, State, City, County,
created the crime. However, although knowing that the, Petitioner
had already retained legal counsel, the Government on multiple

occasions attempted to Entrap the Petitioner (i.e., The Employee).

Moreover, when the Unlawful Multiple Attempts failed, the
Government falsely accused the Petitioner with "Deliberate Indiffer-
ence.'"' Accordingly, the Government violated U.S.C. 18 § 1954 by
offering the Patients "Money to influence the operations of the

‘Employee benefit plan. In addition, the Government secretly

violated U.S.C.S. § 664 Theft ot Embezzlement From Employee «:

Benefit Plan.

35.
Case 4:12-cr-00600 Document 849 Filed on 02/18/20 in TXSD , Page 42 of 54

\

However, the Government then flasely accused the Petitioner
for acceptance of his Bona Fide salary for services actually per-
' formed in his duties as employee (i.e., Administrator): by being
Deliberate Indifference to the Governments Highly Confidential
Fraudulent Secretive Scheme. Therefore, the Petitioner,the Emplo-
yee for the Corporation (i.e., Riverside Hospital..) Rights to
§ 184- Strict Construction of the Laws Creating Crimes was viol-
ated. Accordingly, the Government held the Petitioner (i.e.,
Earnest Gibson III), the Employee, Legally Responsible for Authority
"Clearly Vested in Superiors (i.e., Board of Trustees) and Execut-

ive Committee or Riverside Medical Staff.

However, such misuse of statute(s) by the "Government creating
flase crimes" "ARE TO STRICTLY BE CONSTRUED IN FAVOR OF.THE ACCUSED
AND MAY NOT BE HELD TO EXTEND TO CASES NOT COVERED BY THE WORDS —
USED." Similarly the Petitioner was Employeed by Riverside General
Hospital (i.e., RGH)» RGH was a 502(c)(3) Nonprofit Hospital. How-
ever, according to 42 § 12501 Congress finds Nonprofit Organizations
. are already supporting a variety of National’ Service Programs that

deliver neededi service in a cost - effective manner.

Therefore, the Petitioner an Employee for Riverside Hospital
was one of those Nonprofit Corporations that was providing such
needed services in a cost-effective Legal manner. Consequently,
the Government was forced with Highly Secretive Confidential. Sour-
ces to create proximate evidence to unfairly convict the Petitioner
an "Employee" of the Corporation for duties and responsibilities

he was not Employeed to perform.

36.
Case 4:12-cr-00600 Document 849 Filed on 02/18/20 in TXSD Page 43 of 54

The Petitioner contends that his case is "A Clear Evidence of
injustice." For example, after the Petitioner's trial the govern-
ment acknowledged. that with the highest Level of Secrecy it had vio-
lated the very Law(s) it had sworn to uphold. However, the Petitioner
- only discovered the government acknowledgment of its own conspiracy
on approx 2017. Whereas, on this date the Petitioner was reviewing
‘his PSI and discovered that the evidence had been placed in his PSI.
In addition, the Petitioner contends that during (1) Pretrial Hearing,
(2) Trial Proceeding, (3) Sentencing the Government never acknowlege
_its involvement in the creation of the crime against the Petitioner.
In addition the Petitioner was never informed by his attorney (i.e.
Dick Deguernin) that he had any knowledge nor evidence of the govern-
ment's highly. secretive confidential scheme. Therefore the Petitioner
was Denied that Evidence to properly defend the Petitioner. Accord-
ingly, the Government secretly "owned-maintained Personal Care Home
Facilities." Therefore, the government's secretly involvement of
maintaining these Personal Care Home(s) would assist in its conspiracy
scheme. Therefore, the government maintaining control of these fac-
ilities for the Vulnerable Elderly Older African American Men and
Women was to assure the violation of the "Elderly and Petitioner's,"

Gonstitutional and Due Process Rights.

Consequently, the government. caused the violation of these
Elderly Vulnerable Humans and the Petitioner's Constitutional Rights
(ive. I Amendment, XIII, and IVX Amendment Rights.:..). Moreover,
the government caused the violation of these Older Vulnerable African
American Men and Women who lived in these facilities Rights to None |

(1) Interference, (2) Coercion, (3) Discrimination or (4) Reprisal

37.
Case 4:12-cr-O0600 Document 849 Filed on 02/18/20 in TXSD Page. 44 of 54

from the facility owner or government (i.e. Federal or State etc...).
Furthermore, the Petitioner contends the Government violated § 483.10
‘Resident Rights.
(a) Resident Rights. The resident has a right to a dignified
existence, self-determination, and communication with and access
to persons and services inside and outside the facility, in-

cluding those specified’ in this section.

(1) A facility must treat each resident with respect and dignity
and care for each resident in a manner and in an environment
that promotes maintenance or enhancement of his or her quality
of life, recognizing each resident's individuality. The fac-

ility must protect and promote the rights of the resident. -

(2) The facility must provide equal access to quality care re-
gardless of diagnosis, severity of condition, or payment source.
A facility must establish and maintain identical policies and
practices regarding transfer, discharge, and the provision of
services under the State plan for all residents regardless of

payment source.

(b) Exercise of rights. The resident has the right to exercise
his or her rights,as a resident of the facility and as a

citizen or resident of the United States.

(1) The facility must ensure that the resident can exercise
his or her rights. without interference, coercion, discrimi-

nation, or reprisal from the facility.

(2) The. resident has the.right to be free of interference,

38.
Case 4:12-cr-00600 Document.849 Filed on 02/18/20 in TXSD. Page 45. of 54

coercion, discrimination, and reprisal from the facility it
exercising his or her rights and to be supported by the fac-
-ility:-in the exercise of his or. her rights as ‘required under.

this: subpart.

‘Incidentally, the Petitioner contends that access to the evidence
of the violation and all of the above rights of the Petitioner were
violated. Whereas, all such Secret Exculpatory Evidence Remained

Secret During ‘All of Petitioner's Proceedings,,

VIII. RECENT FIFTH CIRCUIT APPEAL COURT RULING(S)
_ APPLICABLE TO PETITIONER'S CASE

Whereas, the Petitioner contends: that his case is a replicate of
the Fifth Gircuit United. States of America, Plaintiff-Appellee v.
Doctor Pramela Ganji; Elaine Davis: Jan 30th 2018. For example,
in Dr. Pramela Ganji and Elaine Davis's case the defendants con-
victions for violating 18 U.S.C. §§ 1349 and 1347 were Reversed

and Vacated since the Government's concerted action evidence fell

well short of the threshold met in Arredondo-Morales and?.the Grant.

 

dicisions, and a defendant could not be held liable for fraud as

a result of activity that was legal. “However, it should be noted
that in the Petitioner's case the Government's concerted effort was
the actual cause (Proximate Evidence of the Crime). But the misap-

plication of physician duties and responsibilities were the same.

Furthermore, Dr. Ganji -provided testimony of her innocence
that went unanswered by the Government. Dr. Ganji's extensive, |
undisputed testimony differentiated her forty-year practice from.

Dr. Murray's. The Government presented evidence that Dr. Ganji

39.
Case 4:12-cr-00600 . Document 849 Filed on 02/18/20 in TXSD Page 46 of 54.
rarely personally visited the patients she certified. In response,
Dr. Ganji, who cared for patients inher private practice, ‘at. nur-
sing homes, and at other home health care agencies, testified that
nurse practioners conducted the visits when she could not. When
asked if she “believed that ‘his face-to-face encounter -with the
nurse practioner was permissible, Dr. Ganji answered, "Yes." This
statement was not rebutted’ by the Goverhnient and ‘this practice is

allowed by the regulations. 42 C.F.R. 424.22.9.

Accordingly, the Petitioner contends that in his case, just -
like Dr. Ganji and Davis, Riverside General Hospital and its Medi-
cal Staff provided PHP services as required by federal regulations |
(42 C.F.R. § 410.27), Theraputic Outpatient hospital ‘of CAH Services
and supplies incident to a physician or non-physician practitioner's
service: Conditions. Which States: "(2)(iv)(E) For nonsurgical
extened duration theraputic services (extended duration services),
which are hospital or CAH outpatient theraputic services that can
last a significant period of time, have a substantial monitoring
component that is typically performed by auxiliary personnel, have
a low risk of requiring the physician's Or appropriate nonphysician
practitioner's immediate availability after initation of the service,
and are not primarily surgical in notion, Medicare requires a min-
imum of direct supervision during the initation of services which
maybe followed by general. supervision at the discretion of the: sup-
ervising physician or the appropriate nonphysician practitioner.
Initiation means the beginning portion of the nonsurgical extended |
duration theraputic services which ends when the patient is stable

and the supervising physician or the remainder of the service can

40.
Case 4:12-cr-00600 Document 849 Filed on 02/18/20 in TXSD Page 47 of 54

be delivered safely under general supervision." Thus, the Petitioner

contends just like in Dr. Ganji's case his PHP facilities complied

with the Physician(s) Requirements.

For example, the Petitioner contends that he was. an employee
for Riverside Hospital. In addition, he reported to his supervisors,
the Board of Trustees. Whereas, the Hospital maintained a medical .
staff that also reported to Board of Trustees. For example, Davis

an owner was in superior position to provide consipiracy.
‘

Thus, to prove conspiracy, the ‘Government must prove beyond
a reasonable doubt the defendant knew of and participated in an
agreement to commit a crime. It is not enough that the Government
proves that. the defendant knew something criminal was afoot.
Alvarez, 610 F.2d at 1257. The Government presented evidence that
Davis was an accountant. and Christian' s owner, and her duties
included signing checks and filling staffing positions. ‘Tt argued
that, as such, Davis had significant oversight at Christian and the
jury rightfully rejected her argument that she was unaware of any
fraudulent certifications. In essence, the Government argued that ©
the jury coiild infer that Davis had knowledge of the fraudulent | :
activity and agreed to participate because one in that position y
should have known that some of Christian's nurses recruited and
some of its medical directors certified patients who were not eli-
gible for home health care services. Notably, the Government offers

no case support for its argument.

The Government's attempt to ascribe Davis with knowledge and
agreement because of her position in the company falls far short of

the necessary requirement for guilt beyond a reasonable doubt. One

4i,
Case 4:12-cr-00600 Document 849 Filed on.02/18/20 in TXSD Page 48.0f 54

cannot negligently enter into a conspiracy. See. Snow Ingredients,
Inc. v. SnoWizzard, Inc., 833 F.3d 512, 526 (5th Cir. 2016) ("Civil-
RICO conspiracy, however, cannot be premissed on negligence. It
requires an actual agreement between conspirators-they must spec-~
ifically intend the illegal conduct."); see also Model Penal Code

§ 5.03 emt. 2(c)(i)(1985). ("When recklessness or negligence suffices

 

for.the actor's culpability with respect to a result element of a
substantive crime...there could not be a conspiracy to commit that

crime.").

Furthermore,’ Davis testified that she did not have any medical
training, was not qualified to make diagnoses, and depended on .
Christian's medical professionals “one hundred percent" in medical
matters. She further testified that "the administrative office... —
confirmed the patients Ms. Hendricks and Ms. Clestine had brought
in." “The Government did not provide evidence refuting the testimony
that Davis had little involvement in Christian's administrative -
matters and no’ itivolvement in its medical matters. It instead con-
tinously pointed to Davis's payroll participation to illustrate her
oversight at Christian and prove her participation in the conspiracy.
This activity is insufficient to support an inference that she agreed

to join Dr. Murray and the nurses' fraudulent activity. The Govern-

_ment had to prove that she knowingly: agreed. to participate in a

common. scheme to meet an unlawful goal. See Monsanto, 465 U.S. at
754. . The evidence did not prove that Davis committed actions suff-
icient to show an agreement to defraud Medicare beyond a reasonable

doubt.

Thus, Petitioner note that his actions were very similar to

42.
Case 4:12-cr-00600 Document 849 Filed on 02/18/20 in TXSD Page 49 of 54 ~ .

” Davis. Whereas, the court ruled that Davis's actions were nothing
like most directors involved in other health care fraud cases. She
testified that’ she did. not participate in. the day-to-day ‘activity
of. processing the certification forms, which was completed by the
administrative office. But see, e.g., United States v. Fuchs, 467
F.3d 889, 897 (5th Cir. 2006)(owner filled prescriptions for
“hydrocodone after his company generated the prescriptions online
and paid:a doctor, who never examined the patients, to approve them).
The contract between Christian and the medical directors provided
for a flat rate, and, in accordance with health care regulations,
that rate did not fluctulate based on the amount of patients the
doctor referred. But see, e.g., United States v. Dailey, 868 F.3d
322, 326 (Sth Cir. 2017) (owner admitted to paying the doctor in
exchange for signing certification forms without supervising the
physician's assistant and testified that the doctor withheld forms
if not paid). The record does not indicate that Christian paid
doctors to sign documents. But see, e.g., Grant, 683 F.3d at .643-
44 (5th Cir. 2012)(director paid doctor to re-sign forged prescri-
ptions for medical supplies). Furthermore, according to testimony,
Davis's salary was, at most $120,000. The Government provided no
evidenced that she received funds beyond her salary. So while the
Government alleges ‘that Medicare paid Christian an average of $3.5
fillion a year during the. scheme, Davis only amassed 3.4% of those

‘alleged ill-gotten gains.

Although the Government presented a plausible scheme of fraud-
ulence, it did not implicate Davis in the scheme with proof beyond

a reasonable doubt. The Government did not present sufficient ev-

43.
Case 4:12-cr-00600 Document 849 Filed on 02/18/20-in TXSD Page 50 of 54°

idence to allow any rational juror to infer that Davis agreed to —
participate in a conspiracy to commit health care fraud. As such,
we must reverse. "Likewise the Petitioner was only paid according

to his salary. (i.e. not including % on BOT Loans to Hospital)."

Accordingly Recent Ruling Relative to Conspiracy has Changed.
For example, what people must: be logical, albeit, circumstantial,
evidence of what lies in their mind. . As such, the law .has evolved .
to accept concerted action when a ‘formal agreement cannot be found.
Nevertheless, that concert ‘of action must illustrate a conscious
commitment to a common scheme designed to achieve an unlawful ob-
jective. . The actions and the surrounding circumstances must be ins
criminating enough to warrant a finding that the government proved _
the existence of an agreement beyond a reasonable doubt. The act-
ions surrounding the defendant and the co-conspirators’ conduct,
taken together, must show they intentionally entered into an agree-
ment. Concerted action between the conspirators illustrates that
an agreement had to exist because the individuals would not have

otherwise acted in that particular manner.

Concert of action can be proven through indirect, circumstan-
tial evidence. However, when proving an agreement exists by using
.the concert of. action:theory, ‘the government must present -evidence
of the conspirators' individual actions that, taken together, evi-
dence an agreement to commit an unlawful objective beyond a reason-

able doubt.

The Petitioner contends as the contract employee of the multi-.

level . hospital system he-had no responsibilities for day-to-day ~

44.
Case 4:12-cr-00600 Document 849. Filed on 02/18/20 in TXSD Page 51 of 54. mae

operations over the PHP(s). In addition, the Petitioner had no.
day-to-day operation.over the Hospital billing practices for PHP
services. All such services was performed in the Business Office
under the Business Officer Manager, Assistant Manager and Supervisor.
In addition, the Petitioner had no responsibilities nor oversite

of physicians and other related healthcare practioners. Never-
theless, the Government accused the Petitioner of being Deliberate
Indifference when he had no employee related responsibility-to
physicians nor maintained any medical care knowledge, nor qualified:
to make medical diagnosis. Thus, like both:Davis and Ganji, the
Petitioner depended one hundred percent (i.e. 100%) on the physi-
cans for patient related PHP diagnosis and admissions. In addition
no physican received any additional funds for patients being re-
ferred to the Hospital PHP(s). Thus, the Petitioner did not pro-
vide any incentive to physican(s) nor health care practioners (i.e.

or others) to refer patients to the Hospital's PHP(s).

In conculsion, the Petitioner contends he cannot commit fraud
unless the physican inform him of its fraudulent conduct and he
then refuse to inform the medical.staff and/or his superiors, .

"The Board of Directors."

Respectfully Submitted

Ernest Gibson III, Defendant Pro Se

45.
. Case 4:12-cr-00600 Document 849 Filed on 02/18/20 in TXSD Page 52 of 54

CERTIFICATE OF SERVICE

4, Earnest Gibson IIl, hereby declare under penalty of perjury
that I placed a true:and correct copy of the foregoing: PETITIONER'S
MOTION TO AMEND MEMORANDUM OF LAW IN SUPPORT OF THE PETITION UNDER
U.S.C. § 2255, with postage prepaid and affixed ‘on this 3rd day

of February 2020, and properly addressed to the following:

CLERK OF THE COURT
BOB CASEY UNITED STATES COURTHOUSE
515 RUSK STREET, ROOM 5300
' HOUSTON, TEXAS. 77002-2600

Caine Ay ic--IE

Earnest Gibson III, Petitioner Pro Se
Reg. No. 24386-379

Federal Correctional Complex

P.O. Box 3000-Medium

Forrest City, AR 72336
EEE

Case 4:12-cr-00600 Document 849 Filed on 02/18/20 in TXSD Page 53 0f54
| | . EXHIBIT 18
PRIVILEGED & CONFIDENTIAL ———<$<——

Mr. Gibson,

Please find attached a copy of Mr. Khan’s Plea Agreement. | will call you in a few minutes regarding an additional step that we
would ilke to take relative to the information contained in the Agreement.

Best regards,
Dan

“Danie E, Gospm | Bio
(713) 300-3211 (oiRECT) | (713) 300-3231 (FAX)
DGOSPIN@EBGLAW.COM -

EPSTEIN BECKER GREEN

- Jwo Houston CENTER |

}

809 FANNIN, SUTE 3838 | HousTON, TX 77010 : 7
(713) 300-3200 (MAIN) | WAWW. EBGLAW.COM

Think Green, Please consider the envionment before you print this message. Thank you.

 

CONFIDENTIALITY NOTE: This e-mail Is intended only fer the person or entily to which tt Is addressed and may contain information that fs privileged, confidential or -
otherwise projected from disclosure. Dissemination, distribution ar copying af this e-mail or the informatign herein by anyone other than the Intended recipient, or an
employee of agent responsible for delivering tha massage to the intended recipient, {s prohibited. {f yau have received this e-mail in error, ploese call the Help Desk of

Epstein Backer & Graon, P.C, al (212) 354-4701 and destroy the original message and all copies.
To ensure compliance with requirements mposad by the (RS, we inform you thal any-U.S. federal tax advice contained In this communication (nefuding any attachments) (s

not tntandad or written to be used, and cannot be used, for the pumose of (i) avoiding panaities under tha intemal Revenue Code or (i) promoting, marketing ~

recommanditg fo another party any transaction or matter addressed herein. . .
Pursuant to the- CAN-SPAM Act this communication may be conaidered an advortlsemant of solicliation. If yau Would prefer nol to receive future marketing and promotional
malings, plaase submit your request via emall to 1 or via postal mail to Epstein Backer & Green, P.C. Attn: Marketing Oapanment, 250 Park Avenue,

gbaus@ebalaw,com
New Yark, NY 10177, Bg sure to Includes your emall address If submitting your request via postal mailLERGSTO41706

¢
!

* ttps:l/mail. rghospital, org/exchange/E Gibson/Inbox/Khan%20Plea%20A greement%20--Y%20PRIVILEG... 2/23/2012
2a

Lp Mg kee
a

USAFOREVER

USAFOREVER

 

    

oe
wi
>
wi
o
o
ire
=
a
7]

HLH ly

 

we,

      

 

'
r
bes

PO BOX 3400 . |

t

wo

~SSE2 21h OOO0 oeLt qo.

—_—_ ZN EEIEER,

Earnest Gibsqp te
efapel Ag feel apap fyalf fell

United States

wy
©
oo
wy
+
N
Qa
Q
G
~)

Forrest CITY,

Arges Ch

LA DO

=

 

 

ob tele pinata tc thet 888 ee

. _ aE TET Tee)
